                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge Raymond P. Moore

Civil Action No. 17-cv-2759-RM-STV

MAKEEN INVESTMENT GROUP, LLC, as trustee for
THE MAKEEN FAMILY CHILDRENS TRUST, and
AKEEM MAKEEN,

          Plaintiffs,

v.

STATE OF COLORADO;
JUDGE MICHAEL JAMES VALLEJOS;
JUDGE JENNIFER TORRINGTON;
MAX A. MINNIG, JR. & ASSOCIATES, LLC; and
MAX A. MINNIG, JR., individually and in his official
capacity as agent for GEORGE E. HAILEY,

      Defendants.
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

          This matter is before the Court on Plaintiff Makeen Investment Group, LLC’s (“MIG”),

as Trustee of the Makeen Family Children’s Trust, “Reconsideration of the Court’s Order of

November 26, 2018” (the “Motion”) (ECF No. 150). Only State Defendants have filed a

response in opposition. (ECF No. 151.) The matter is ripe for resolution.

     I.       NO RECONSIDERATION

          “The Federal Rules of Civil Procedure recognize no motion for reconsideration.”

Hawkins v. Evans, 64 F.3d 543, 546 (10th Cir. 1995) (citation and quotation marks omitted).

Nonetheless, “the court retains the power to alter rulings until final judgment is entered on a

cause.” Paramount Pictures Corp. v. Thompson Theatres, Inc., 621 F.2d 1088, 1090 (10th Cir.
1980) (citing Fed. R. Civ. P. 54(b)). In this case, however, final judgment has entered; therefore,

reconsideration may not be had. For this reason alone, MIG’s Motion may be denied.

Nonetheless, State Defendants’ Response relies on Rule 59(e) to support rejection of the Motion.

Thus, the Court considers the Motion accordingly.

    II.      NO RELIEF UNDER RULE 59(e)

          “‘Grounds for granting a Rule 59(e) motion include (1) an intervening change in the

controlling law, (2) new evidence previously unavailable, and (3) the need to correct clear error

or prevent manifest injustice.’” Monge v. RG Petro-Mach. (Grp.) Co., 701 F.3d 598, 611 (10th

Cir. 2012) (quoting Somerlott v. Cherokee Nation Distributors, Inc., 686 F.3d 1144, 1153 (10th

Cir. 2012)). It is not a vehicle “to reargue an issue previously addressed by the court when the

motion merely advances new arguments, or supporting facts which were available at the time of

the original motion.” Servants of Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000).

Instead, such motion “is appropriate where the court has misapprehended the facts, a party’s

position, or the controlling law.” Id.; see also Barber ex rel. Barber v. Colo. Dep’t of Rev., 562

F.3d 1222, 1228 (10th Cir. 2009) (same). It “cannot be used to expand a judgment to encompass

new issues which could have been raised prior to issuance of the judgment.” Sprint Nextel Corp.

v. Middle Man, Inc., 822 F.3d 524, 536 (10th Cir. 2016) (quotation marks and citation omitted).

          Here, MIG argues the Rooker-Feldman1 doctrine does not apply because there is no final

judgment in the state court case, attaching as Exhibit 1 an order of the Colorado Court of

Appeals dated July 20, 2017 to establish the same. This argument fails for at least three reasons.

First, MIG could have raised that argument before the Magistrate Judge; it did not. Instead, the

1
 Based on Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923) and District of Colombia Ct. of Appeals v. Feldman,
460 U.S. 462 (1983).

                                                        2
only argument MIG raised was a single sentence that “The Rooker-Feldman doctrine does not

apply to MIG as they were not a party in the second trial, nor are they losers.” (ECF No. 110, p.

5.) Second, MIG could have raised that argument in any objection to the Recommendation; it

did not. Indeed, MIG failed to file any objection at all. Thus, the argument will not be

considered now. Finally, even if the Court were persuaded to consider this argument and Exhibit

1, which it is not, Plaintiff’s evidence that certain matters in the state court case was allegedly

not final as of July 20, 2017, fails to establish that state court case was not final when the case

now before the Court was filed on November 17, 2017. See Guttman v. Khalsa, 446 F.3d 1027,

1032 & n.2 (10th Cir. 2006) (“Under Exxon Mobil, Rooker–Feldman applies only to suits filed

after state proceedings are final.”). Accordingly, the Court rejects MIG’s arguments and finds no

basis for relief.

    III.      CONCLUSION

           Based on the foregoing, it is ORDERED that Plaintiff Makeen Investment Group,

LLC’s, as Trustee of the Makeen Family Children’s Trust, “Reconsideration of the Court’s Order

of November 26, 2018” (ECF No. 150) is DENIED.

           DATED this 26th day of June, 2019.

                                                       BY THE COURT:



                                                       ____________________________________
                                                       RAYMOND P. MOORE
                                                       United States District Judge




                                                  3
